—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated July 29,1991 (People v Moran, 175 AD2d 295), which affirmed a judgment of the Supreme Court, Kings County, rendered February 20, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Balletta, O’Brien and Thompson, JJ., concur.